Citation Nr: 0515786	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  01-04 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that, in pertinent part, denied the 
veteran's application reopen a previously denied claim of 
service connection for a skin condition.  In March 2001, the 
RO reopened the veteran's claim, on the basis of his 
submission of new and material evidence.  In March 2002, a 
Decision Review Officer of the RO denied the veteran's claim 
for service connection of a skin disorder.  In November 2002, 
the Board undertook additional development of the evidence as 
to this issue pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In October 2003, the Board remanded the issue to 
the RO for further action.  In September 2004, the RO again 
denied the veteran's claim for service connection for a skin 
disorder.

In April 2002, the veteran withdrew his request for a hearing 
before the Board.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's current skin condition began many years 
after service and was not caused by any incident of service 
or related to his episodes of cellulitis of the face with 
impetiginous lesions shown in service.  The medical evidence 
does not show that the veteran has a permanent skin condition 
that was caused by his military service.  


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran contends that he was exposed to various chemicals 
in service (jet fuel, cleaning solvents, etc.), which caused 
his skin to be hypersensitive to subsequent chemical 
exposure, resulting in a chronic skin condition primarily on 
his hands.  The Board notes as an initial matter that he is 
not seeking service connection due to Agent Orange.  He first 
filed for service connection for a skin condition in March 
1990.  The RO denied this claim in May 1990.  The veteran 
unsuccessfully applied to reopen his claim several times 
thereafter.  The claim was finally reopened by the RO in 
March 2001 and denied on the merits in March 2002.  The 
veteran disagreed and this appeal ensued.  The Board agrees 
with the RO's decision to reopen the case, and thus turns now 
to the merits.  38 C.F.R. § 3.156 (2001); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir 1998).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran's 
diagnosed skin disorders are not conditions subject to 
presumptive service connection.

The veteran's service medical records indicate that he was 
seen on March 19, 1966 for a carbuncle on the posterior of 
his neck.  The carbuncle was removed and noted to heal 
without incident.  On March 22, 1966, he complained of small 
pustular lesions at the base of his jaw.  The surrounding 
area was swollen and tender.  He was diagnosed with 
cellulitis of the face.  Four days later, the swelling was 
noted to be reduced.  Numerous, small lesions, however, had 
developed around his lips.  The impression was resolving 
cellulitis of the face with impetiguous lesions.  On March 
28, 1966, only a few small legions were noted and the 
impression was resolving impetiguous areas.  

In April 1966, the veteran was seen for a small, infected 
laceration with moderate cellulitis on the third metacarpal 
phalangeal joint of his right hand.  The following day, there 
was less inflammation and the laceration was noted to be 
improving.  In May 1966, the veteran was diagnosed with tinea 
cruris, or jock itch.  The remainder of the veteran's service 
medical records do not refer to treatment for skin problems.  
His August 1966 separation examination report noted his skin 
as being normal; on the accompanying separation medical 
history report, he indicated that he did not suffer from any 
skin diseases.

Thus, the veteran's service medical records contain isolated 
references to skin infections.  A chronic skin disorder is 
not demonstrated.  At his 1966 service discharge examination, 
the veteran denied a history of skin problems, and his skin 
was normal on objective examination.  Therefore, incurrence 
of a chronic skin disorder in service is not factually shown.

VA treatment records from January 1987 to April 2001 show 
treatment for various disorders, including skin conditions.  
It appears from a review of these records that the veteran 
was predominantly treated for dyshidrotic eczema, contact 
dermatitis on his lower extremities and trunk, and what has 
been termed "occupational eczema," a rash on his hands 
believed by VA examiners to have been caused by irritation 
associated with mortar with which he came in contact as a 
mason.  

In May 1993, the veteran was evaluated at the VA to determine 
whether his skin condition could be the result of possible 
exposure to Agent Orange.  The examiner concluded that his 
skin condition was not likely the result of exposure to Agent 
Orange, as his symptoms did not correlate to other symptoms 
commonly associated with Agent Orange exposure, and he was 
diagnosed with psoriasis.  At no time after this was the 
veteran diagnosed with chloracne or any other condition for 
which a positive association has been shown to exist with 
respect to herbicide exposure.  Rather, the etiology 
continued to be considered occupational in nature.  As noted 
before, the Board acknowledges that the veteran does not 
claim that his skin condition is a result of exposure to 
Agent Orange.  

Private treatment records from August 1985 to May 2001 also 
show treatment for various disorders, including skin 
conditions.  Dr. Robert N. Buchanan, Jr., M.D. first 
diagnosed him with occupational dermatitis of the hands in 
January 1987, which he believed to be related to his handling 
of mortar.  Dr. Buchanan advised the veteran to wear gloves 
while working with mortar, and continued to treat him for his 
hand condition on a regular basis, on occasion giving him 
Kenalog injections.  In January 1989, Dr. Buchanan's 
diagnosis changed somewhat, classifying the skin condition as 
psoriasiform eczema on the hands, but he continued to believe 
that it was occupational in nature.  

In January 1993, Dr. Buchanan noted that the veteran had 
continued to have trouble with the skin condition on his 
hands and that he had been treated by several other private 
physicians and by the VA for that condition.  He advised the 
veteran to continue to avoid contact with mortar.  He 
additionally stated that he had "no doubt that this problem 
is connected with his exposure to Agent Orange."

The Board notes that Dr. James C. Wall, JR., who treated the 
veteran from August 1985 to April 2001, made a similar 
diagnosis of the skin condition on the hands.  Dr. Wall also 
regularly gave the veteran Kenalog injections in his hands.  
In April 2000, Dr. Wall submitted a letter to the RO which 
stated that he had treated the veteran since August 1985 and 
that he had treated the veteran on multiple occasions for the 
dermatitis he experiences on his hands.  Dr. Wall considered 
his past history as relevant in that the veteran reported 
having been treated for this condition while he was in 
service.  Dr. Wall thus concluded that "[c]onsidering the 
patient's recurrent problems with dermatitis and the history 
which he has given, I do feel that there is a reasonable 
possibility that his condition is related to some exposure 
while he was in service."

The veteran was treated by Dr. Richard Hall, M.D. in May 
2001.  In a treatment record it was noted that the veteran 
had had a history of the skin condition on his hands off and 
on for the past 30 years.  He additionally noted that the 
veteran had worked as a mason, but that the veteran currently 
was working in a supervisory position and was not touching 
mortar.  The veteran reported having gone through numerous 
tests with Dr. Buchanan, including light treatments and 
allergy tests, but it was only determined that he had an 
allergy to Nickel.  Dr. Hall diagnosed the veteran with 
significant hand dermatitis.  His plan was to determine 
whether this was caused by an allergic reaction or by 
systemic contact.  There are no further records from Dr. Hall 
in the file.

On VA examination in September 1993, the veteran was noted to 
have had recurrent erythematous, scaly, pruritic dermatitis 
of the hands and feet for about 27 years.  He denied any 
precipitating events, but admitted working with mortar.  He 
was diagnosed with dyshidrotic eczema, contact dermatitis, 
and tinea pedis.  

The veteran was again examined for his skin condition in July 
2004.  In the examination report it is noted that the claims 
file was not available for review at the time of examination.  
An addendum to the report, however, indicates that the file 
was made available and reviewed by the examiner.  Regarding 
the veteran's medical history, the examination report notes 
that the veteran was very vague when answering questions, and 
that fact combined with the absence of the file made it 
difficult to form an opinion and rationale.  The veteran did 
indicate that he had a scaly rash on both hands since the 
1960s.  He stated that the rash was constant rather than 
progressive.  The veteran also showed the examiner a rash on 
his trunk and inner thigh that was slightly raised 
erythematous areas on his abdomen and back.  That rash 
apparently comes and goes; at the time of the examination he 
had had it for a few days.  The veteran's current treatment 
for his hand condition was noted to be anti-itch cream and 
Diprolene and Kenalog injections.  He did not articulate any 
medication for the rash on his abdomen.  There was no 
malignancy noted.  The diagnosis was a tinea infection on the 
hands and allergic dermatitis on the trunk.  Without a review 
of the file, the examiner's opinion was that the allergic 
dermatitis was more likely an acute reaction not related to 
service.  Regarding the tinea infection, the examiner stated 
that it was difficult to determine whether it was related to 
service without a review of the veteran's file.  Upon 
reviewing the file, the examiner noted that the veteran was 
treated in service for cellulitis of the face with 
impetiguous lesions.  She noted that impetigo is of bacterial 
origin.  The carbuncle that was removed in service was also 
noted to be of an infectious etiology.  In evaluating whether 
the veteran's current skin conditions were related to his 
service, the examiner opined that the current trunk 
dermatitis appeared to be more of an allergic dermatitis and 
is suspected to be acute and unrelated to his military 
service.  The examiner then noted that while the veteran 
claims to have had the rash on his hands since the 1960's, 
this was not confirmed by a review of his service medical 
records.  The examiner stated that she lacked the proper data 
needed to determine the date of onset of the tinea infection 
and noted that current data does not support tinea as a cause 
of exposure to Agent Orange.  Tinea, she noted, was of a 
fungal origin.  She concluded that none of the veteran's 
current skin conditions were related to his service.

The first post-service clinical evidence of any skin 
condition is in 1985, approximately 19 years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Examination and treatment 
records since 1985 do not refer to the skin problems the 
veteran had in service.  The tinea infection with which the 
veteran was diagnosed in July 2004 is not of the same type, 
nor is it in the same location as the tinea cruris infection 
with which he was diagnosed in service.  Rather, the medical 
records since 1985 refer to skin problems which have 
generally been diagnosed as dyshidrotic eczema, dermatitis, 
or psoriasis most likely occupational in nature.  While both 
Dr. Buchanan and Dr. Wall have expressed a belief that the 
veteran's skin condition may be related to his service, both 
were based upon a history provided by the veteran.  
Transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Moreover, the recent July 2004 VA examination, which the 
Board finds to be more probative, concluded that the 
veteran's current skin condition was acute and not related to 
service.

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his current problem to service; however, as a 
layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The veteran has also submitted several lay statements in 
support of his claim.  Four individuals, of undetermined 
relationship to the veteran, each stated the number of years 
they had known the veteran, and stated that the veteran had 
had a skin condition on his hands for the number of years 
they had known him.  None of these individuals reported 
having been aware of his skin condition while he was in 
service.  Moreover, the veteran's statements and those of his 
friends are not competent evidence of a nexus between service 
and the veteran's current disability.  Although lay evidence 
is acceptable to prove symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu, supra. 

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not credible in light of the 
other evidence.  The evidence as a whole shows no continuity 
of symptomatology of a skin condition since service.  
38 C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 Vet. App. 
354 (1991).  There is no record of any skin problem until 
1985.

The weight of the medical evidence demonstrates that any skin 
problems during service were acute and transitory and 
resolved without residual disability, and that the current 
skin condition began many years after service and was not 
caused by any incident of service.  The Board concludes that 
a skin condition was not incurred in or aggravated by 
service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered if VA has satisfied all duties 
to notify and assist the claimant.  38 U.S.C.A. §§ 5103 & 
5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in February 2001.  
But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured, an who was to secure it.  The RO sent the 
appellant correspondence in September 2001, March 2002 and 
May 2004; a statement of the case in March 2001; and 
supplemental statements of the case in March 2002 and 
September 2004.  There was no harm to the appellant, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, __ Vet. App. __, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  Thus, VA has satisfied its "duty 
to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.






ORDER

Service connection for a skin condition is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


